Citation Nr: 0006867	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-20 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


REMAND

The veteran had active duty from June 1960 to June 1964.

The veteran, who is the appellant in this case, has submitted 
additional evidence in support of his claim.  On March 9, 
2000, the Board received additional evidence directly from 
the veteran.  The evidence consists of private medical 
records showing the veteran's treatment for his left knee 
disability.  VA regulation provides that any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under the provisions of this 
section, as well as any such evidence referred to the Board 
by the originating agency under Sec. 19.37(b) of this 
chapter, must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived 
by the appellant or representative or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c) (1999).  The 
veteran did not submit a waiver of consideration with the 
additional evidence he sent to the Board.  Therefore the 
additional evidence is referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case.

Additionally, it is noted that the veteran failed to report 
to two VA examinations, which were scheduled to evaluate his 
service-connected disability prior to certification of this 
appeal.  Specifically, in May 1998, the veteran provided an 
address for the record with regard to his direct deposit.  
Notice of examination was mailed to that address, but the 
veteran failed to report to VA examination in September 1998.  
In January 1999, the RO spoke to the veteran by telephone and 
received a new address.  Notice of examination was sent to 
him at the new address, and he thereafter failed to report 
for VA examination scheduled in February 1999.  In March 
1999, the veteran provided written acknowledgment of his 
current address, which was the same as given by him to the RO 
via their telephone conversation in January 1999.  In a 
February 2000 statement, the veteran's service organization 
indicated that they had been unable to contact the veteran.  
In his latest correspondence to the Board, the veteran used a 
return address which was the address on record in May 1998.  

In that regard, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, the burden is upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, the Court also 
stated that in the normal course of events it was the burden 
of the veteran to keep the VA apprised of his whereabouts, 
and that if he did not do so there was no burden on the VA to 
turn up heaven and earth to find him before finding 
abandonment of a previously adjudicated benefit.  Id. The 
Court has also held that the "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not residing 
at that address.  The Court has held that claim denials based 
upon 38 C.F.R. § 3.655 (1999) for failure to report for a 
scheduled VA examination without good cause are factual 
matters which are subject to a "clearly erroneous" standard 
of review.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).

The above being stated, the Board, nonetheless, at this time 
will make one last attempt to have the veteran evaluated for 
rating purposes, in conjunction with this claim.  In addition 
to providing him with all reasonable doubt regarding notice 
of examination, the Board notes that the veteran's last VA 
examination was in September 1995, close to five years ago.  
If the veteran fails to show for VA examination on this 
occasion, the Board will be constrained to determine his 
claim based on the evidence of record.  See also 38 C.F.R. 
§ 3.655(a)(b) (1999). 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be contacted in 
writing at his current address of record, 
and informed of the date, place, and time 
of the VA examination scheduled in 
connection with his claim for an 
increased rating for left knee 
disability.  The veteran should be 
informed that his cooperation is vitally 
important to a resolution of this claim, 
and that his failure to cooperate may 
have adverse consequences.  See 38 C.F.R. 
§ 3.655(b). 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
left knee disability.  The claims folder 
should be made available to the examiner 
for review during the course of the 
evaluation.  The examiner is asked to 
note whether there is objective pain on 
motion and functional loss.  All 
diagnostic test should be performed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider the medical records 
sent by the veteran to the Board in March 
2000.  See 38 C.F.R. § 20.1304(c) (1999).  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



